Pottle, J.
The accused was convicted of forging his employer’s name to an order, upon which he received a check which he admits he cashed. He claims that the money received from the check was expended for the benefit of his employer, by buying feed for live stock belonging to the employer. The Staté was bound to show an intent to defraud. The employer does not positively deny re*32ceiving and using the feed, and the circumstances indicated that he did. It was wrong to sign the employer’s name to the order without his consent, but unless there was an intent to defraud, no crime was committed. The circumstances indicating that the prosecutor was not in fact defrauded, the conviction was unauthorized.

Judgment reversed.